DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the gateway module wakes up the vehicle into an on state" in Line 20. It is unclear what an on state of the vehicle is and how the gateway module is waking up the vehicle into an on state.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim scope indefinite.
Claim 20 recites the limitation "waking up the vehicle, via the gateway module, into an on state;" in Line 17.  It is unclear what an on state of the vehicle is and how the gateway module is waking up the vehicle into an on state.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim scope indefinite.
Claims 2-4, 6-8, 10, 12-14, and 16-19 depending from claim 1 and 20 are therefore rejected.
Response to Arguments
Applicants arguments filed on 9/24/2021 are fully considered as follows:
Applicant argues that the 35 USC 103 should not be maintained to amended claim 1 in view of that Ochiai, Darin, Barfield, Tanabe, Mitchell, and Deijevic, alone or in any combination, fail to teach or suggest a remote-start system. Esaka merely states at paragraph [0082] that the "engine ECU 8, that is, a remote start-time operation load, becomes de-electrified, so that the engine stops (stop of the operation of the remote starter)." Esaka fails to teach or suggest a determination of a vehicle being in an off state in reliance on a determination that the ignition switch is not in an on position or a start position 
Applicant argues the Office Action misconstrues the scope of Darin. Darin merely states at paragraph [0039] that the "storage 103 may be controlled by the controller 101 to store and retrieve information such as one or more from among vehicle parametric data such as critical data parameters of an ECU, fleet information, battery drain information, current draw information, ECU activity information and ECU snapshot information." Darin fails to teach or suggest the waking up of a vehicle into the on state and sending the time-stamped activation data and the energy consumption measurements to a remote server if the energy consumption measurements exceed a threshold during a predefined period of time. However, in view of the amendments a new ground of rejection is above.
Applicant argues that the 35 USC 103 should not be maintained to claim 3 and 4 in view of the Office Action misconstrues the scope of Ochiai. Ochiai states at paragraph [0097] that when the "power goes on or when activated from a sleep state, the GW 50 starts to function and perform normal CAN communication that enables the transmission of communication messages (step S20)." However, Ochiai's enabling the transmission of communication messages is not analogous to storing activation data by a gateway module, where the activation data includes an event ID comprising at least one of a network sleep event, a wake event, or a wake confirmed event for which an ECU self-identified with high confidence that it woke the network. This argument is persuasive. Therefore the rejection is not maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664 
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664